DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the request for continued examination including remarks and amendments received on 22 April 2022. Claims 1, 3-7, 9-14, & 17-20 are pending. Claims 14 and 20 remain withdrawn as nonelected. Claims 1 and 12 are amended. 

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “irradiation device” in claim 1, “control unit” in claim 4, “scanning unit” in claim 1 and “measuring unit” in claim 9. These limitations do not recite sufficient structure to be considered as structural limitations and the terms themselves are sufficiently generic to apply to any number of structurally disparate configurations. The claimed irradiation device, for example, may be as instantly claimed any possible irradiation device –an electron gun, a quartz lamp, a laser, etc.. The claimed control unit may be a computer, or even a well-trained operator at a console. The Scanning unit as claimed could be magnetic focusing and scanning rings, parametric mirrors, or an x-y gantry. The measuring unit could be a camera, a photodiode, a dosimeter or scintillation counter. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9-11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0168902 to Herzog et al. (‘902 hereafter) in view of 2017/0090462 to Dave et al. (‘462 hereafter) in view of U.S. Patent Application Publication 2004/0251242 to Jeong-Hun Suh (‘242 hereafter).
Regarding claim 1, ‘902 teaches an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a build material with an energy beam, from an irradiation device configured to generate the energy beam, wherein the energy beam propagates along an optical beam path onto a build plane, wherein the energy beam irradiates build material in at least one consolidation zone, wherein the apparatus comprises a detection device configured to detect radiation (FIG 2 items 123 9 16 and 18). ‘902 does not teach monitoring of a zone adjacent to the consolidation zone or a scanning unit for deflecting radiation emitted from the consolidation zone and/or the adjacent zone. In the same field of endeavor, additive manufacturing, ‘462 teaches monitoring radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone and a scanning unit configured to deflect the radiation that is emitted from the at least one consolidation zone and/or the at least one adjacent zone to the detection device (paragraph 0086) for the benefit of assaying the thermal situation of an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘462 for the benefit of monitoring the thermal state of an additive manufacturing apparatus.  ‘902 in view of ‘462 doesn’t teach a protective glass. In the same field of endeavor, additive manufacturing, ‘242 teaches the apparatus wherein the detection device comprises and a protective glass arranged between the build plane and the scanning unit such that the radiation emitted from the consolidation zone and the radiation emitted from the adjacent zone passes through the protective glass (FIG 6 item 603, paragraph 0058) for the benefit of reducing the reflected light from the weld pool and protecting the detector elements.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 in view of ‘462 with those of ‘242 for the benefit of protecting the detector and reducing glare detected.
Regarding claim 3, ‘902 teaches the apparatus wherein the detection device is configured to detect a temperature of the at least one consolidation zone and/or the at least one adjacent zone and/or to determine a temperature gradient between the at least one consolidation zone and the at least one adjacent zone (paragraph 0025).  
 Regarding claim 7, ‘902 teaches the apparatus further comprising a data storage configured to store at least one parameter, corresponding to a temperature and/or a temperature gradient (paragraph 31). 
Regarding claim 9, ‘902 teaches the apparatus wherein the scanning unit is synchronized with the irradiation device, in that the at least one consolidation zone and/or the at least one adjacent zone is imaged onto a measuring unit of the detection device (FIG 2 item 9).  
Regarding claim 10, ‘902 doesn’t teach an apochromat. In the same field of endeavor, additive manufacturing, ‘242 teaches the apparatus wherein the detection device comprises at least one optical element comprising an apochromat, configured to image the at least one consolidation zone and/or the at least one adjacent zone onto the measuring unit (FIG 6 item 603) for the benefit of reducing the reflected light from the weld pool and protecting the detector elements (paragraph 0058).  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 in view of ‘462 with those of ‘242 for the benefit of protecting the detector and reducing glare detected.
Regarding claim 11, ‘902 does not teach a pyrometer. In the same field of endeavor, additive manufacturing, ‘462 teaches the apparatus wherein the measuring unit comprises at least one ratio pyrometer camera (TABLE, pg 9) for the benefit of assaying the thermal situation of an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘462 for the benefit of monitoring the thermal state of an additive manufacturing apparatus.  
 Regarding claim 13, ‘902 teaches the detection device for the apparatus wherein the detection device is configured to detect radiation emitted from at least one adjacent zone adjacent to the consolidation zone or radiation emitted from the consolidation zone and radiation emitted from the adjacent zone (paragraph 0025).  
Regarding claim 19, ‘902 teaches the apparatus wherein the scanning unit is synchronized with at least one beam deflection unit of the irradiation device configured to guide the energy beam over the build plane (FIG 2 item 9).
Claims 4-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 3 above, and further in view of U.S. Patent Application Publication 2004/0200816 to Chung et al. (‘816 hereafter).
Regarding claim 4, ‘902 does not teach a control unit. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus according further comprising a control unit  configured to adjust or set at least one process parameter dependent on the detected temperature and/or the determined temperature gradient (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 5, ‘902 doesn’t teach a control unit. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus wherein the control unit is configured to control, the temperature in the at least one consolidation zone and/or to control, the temperature in the at least one adjacent zone and/or to reduce the temperature gradient between the at least one consolidation zone and the at least one adjacent zone dependent on the detected temperature and/or the determined temperature gradient (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 6, ‘902 doesn’t teach a control unit. In the same field of endeavor, ‘816 teaches the apparatus wherein the control unit is configured to control the temperature and/or the temperature gradient dependent on an ambient parameter and/or a path velocity of the energy beam and/or a condition of the build material (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 17, ‘902 doesn’t teach a controller. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus wherein the control unit is configured to reduce the temperature in the at least one consolidation zone and to increase the temperature in the at least one adjacent zone so as to reduce the temperature gradient between the at least one consolidation zone and the at least one adjacent zone dependent on the detected temperature and/or the determined temperature gradient (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Regarding claim 18, ‘902 doesn’t teach a controller. In the same field of endeavor, additive manufacturing, ‘816 teaches the apparatus wherein the control unit is configured to reduce the temperature gradient between the at least one consolidation zone and the at least one adjacent zone when the temperature gradient achieves a predefined threshold value (paragraph 0034) for the benefit of reducing shrinkage, curl and distortion in finished parts (paragraph 0035). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those or ‘816 for the benefit of improving part quality.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘902 as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2004/0251242 to Jeong-Hun Suh (‘242 hereafter).
  Regarding claim 12, ‘902 doesn’t teach a protective glass. In the same field of endeavor, ‘242 teaches the apparatus further comprising a protective glass arranged between the build plane and the detection 4device (FIG 6 item 603), wherein a transmittance spectrum of the protective glass ranges from 170 nm to 5000 nm (paragraph 0058) for the benefit of protecting the detector. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘902 with those of ‘242 for the benefit of protecting the detector from splatter. Since the prior art detector is disclosed to be an infrared detector, the claimed range overlaps with the prior art range. Where ranges claimed overlap or lie within those described by the prior art, a prima facie case of obviousness exists.








Response to Arguments
Regarding the notice that applicant’s instant claims are being interpreted as invoking 35 USC 112(f), applicant has argued that this interpretation is improper as the claims do not use either the word “means” or the word “step” and further that the claims recite sufficient structure to describe the claimed limitations. Examiner disagrees that the claims as instantly written describe sufficient, or indeed any, structure with which to obviate examiner’s interpretation. See paragraph 5 above.
In support of the patentability of the instant claims, applicant argues that the applied prior art reference does not teach that the prior art protective glass is positioned such that the radiation passes through it. This argument is not persuasive, since the applied prior art reference ‘242 clearly shows the prior art protective glass arranged between the radiation source and sensor (see figures 5 and 6 and paragraph 0058 of ‘242).






Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JPR/             Examiner, Art Unit 1743                                                                                                                                                                                           



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743